DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 19-38, filed on 4/2/2019, are pending.

Priority
	Applicant’s claim for the benefit of prior-filed application 15/371,565, now US Patent 10,296,614, filed 12/7/2016, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  


Terminal Disclaimer
The terminal disclaimer filed 2/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,296,614 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record cited in the IDS form filed 4/2/2019, Ziauddin et al. (US Publication 2015/0088812) and Chong et al. (US Publication 2005/0152384) teach analogous art to the instant application, that of modifying data in data tables. Ziauddin more specifically teaches a method to maintain and manage data through data zones utilizing aggregate characteristics of data. Chong more specifically teaches placing data in a data output queue and processing received transactions only when two available data blocks are detected. However, after careful consideration of the response (pages 2-3) filed on 2/26/2021 and the terminal disclaimer filed and accepted on 2/26/2021, the applicant specifically pointed out how the claims overcome the prior art of record, particularly the prior art of Ziauddin in view of Chong teaching the ability to maintain and modifying data zones having an aggregate characteristic and temporarily holding data records to be inserted into a queue until there are available data zones, but does not specifically teach sorting and splitting buffered data records to be inserted into a data table into order sequences of groups having a value of range of values of organizing attributes and processing a query that indicates a second age of values of the organizing attribute, as disclosed in independent claim 19 and similarly in independent claim 29.
The feature of query processing is disclosed in claim 19, that recites “sort and split the buffered data records into at least one ordered sequence of groups, each group having one value or a range of values of the organizing attribute such that a group does not exceed a data block; ad further data blocks to the set of data blocks by writing, on the storage system, the groups in the ordered sequence; and determine attribute value .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ammireddy (US Publication 2019/0319869 A1)
Malhorta (US Publication 2016/0321288 A1)
Yara (US Publication 2015/0066865 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168